ORDER
PER CURIAM.
Defendant Patricia Patane is appealing from the judgment entered after the trial court convicted her of misdemeanor stealing in violation of section 570.030, RSMo 1994. In her point on appeal, Defendant claims the trial court erred in limiting her cross-examination of Owner and excluding extrinsic evidence about illegal activities of Owner because this showed Owner’s bias against Defendant.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).